department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date eo legend org organization name org address date date uil xx date address employer_identification_number person to contact id number contact numbers voice fax last date for filing a petition with the tax_court december 20xx certified mail-return receipt dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx we have made this determination for the following reasons you are operated exclusively for you have not demonstrated that charitable educational or other exempt purposes within the meaning of lr c sec_501 you failed to comply with the conditions of your exemption in that you did not fully respond to repeated reasonable requests to fully provide information regarding certain and expenditures you did not attempt to recover the distributed assets properly as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are requited to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling or by writing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vicki l hansen acting director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service s elmwood ave ste buffalo ny date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear if you accept our findings take no further action we will issue a final revocation letter we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha ramirez director eo examinations letter catalog number 34809f form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx legend org organization name bank dir-1 dir-2 xx date city city xyz state bank t directors issue should the tax exempt status of org be revoked as of january 20xx for failing to maintain records and failing to file the annual form_990 facts internal_revenue_service records indicate that org received its tax exempt status during june 19xx as an organization described under sec_501 and classified as a public charity under sec_509 and sec_170 the purpose of the organization is to provide opportunities for artists in the city area and to make arts and cultural opportunities available to those with disabilities to disadvantaged youth and to senior citizens in the fall of 20xx the only two remaining directors were the executive director dir-1 who handled the operating account and dir-2 who handled the gaming accounts organization has ceased operation as of january 20xx dir-1 has not provided the operating account books_and_records and has not made any effort to obtain them transfers from gaming accounts to operating account equal dollar_figure dir-2 has cooperated fully with this audit and has provided the books_and_records of the gaming accounts the gaming accounts show proper disposition of assets upon termination dir-2 enlisted a pro bono attorney to file the certificate of dissolution with the state of xyz a letter from the attorney dated march 20xx confirms that org is still in the process of dissolving in cooperation with the xyz state attorney general’s office due to several mergers the operating account bank records cannot be found per letter from bank dated march 20xx org has not filed a final return for year ended december 20xx law sec_501 of the code exempts fromi federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt internal_revenue_code sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law revrul_59_95 1959_01_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision s of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayers postion dir-2 has agreed to the revocation governments position in order to claim tax exempt status an organization must keep records sufficient to show specifically items of gross_income receipts and disbursements and show that it is entitled to the exemption as stated under sec_6001 org failed to keep and provide records adequate to determine the full nature of its operations the organization was not able to provide any operating account financial documents to substantiate the activities conducted during the 20xx tax_year if the organization did terminate at the end of 20xx they were unable to substantiate the proper disposal of the operating account assets in addition although org indicated that the organization ceased its operations on december 20xx the organization failed to file a final form_990 or notify the internal_revenue_service of its termination conclusion the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status such as filing annual forms information returns and failing to maintain or provide information that was requested from them by the internal_revenue_service the effective date of revocation is january 20xx the first day of the tax_year under examination form 886-a ev department of the treasury - internal_revenue_service page -2-
